DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Novosselov et al (US PGPub 2012/0105839) discloses improved centrifugal particle traps for aerosol particle collection and sampling characterized by a curved, progressively tapered impactor channel operable over a incompressible or compressible flow regime, or a flow regime transitioning from incompressible to compressible over the length of the particle trap. Mixtures of particles in a flowing gas stream are impactingly captured and separated by size. The particle traps can be operated to collect submicron particles without blockage, have lower pressure drops to reduce overall power requirements, and surprisingly, viability of biological particles captured in the particle traps of the invention is increased (see abstract). Furthermore, Novosselov et al teaches an apparatus for preservation, storage or transport of viable microorganisms captured from an aerosol stream is shown in FIG. 7. The apparatus (70) consists of three modules: an aerosol concentrator module (61, typically including an aerodynamic lens and skimmer), an aerosol collector module (71, here a centrifugal particle trap (4) of the invention, in which the particles are filtered), and a preservation module (72). The modules may be combined as a single unit, housed separately in the apparatus, or 
Novosselov et al does not teach a means for dry denaturation of the fungal particles means for producing a voltage change of the dry denaturised fungal particles and means for detection of voltage changes caused by the dry denaturised fungal particles to obtain voltage change data, or means for wet denaturation of the sample. 
However, Ariessohn et al (US PGPub 2012/0174650) teaches a collector module 10a for micro-elution of captured aerosol particles. Shown in block form are the functional components of a first embodiment of a particle collection and elution apparatus 1. A particle trap (block 4) is disposed in a collector channel 9 (and contains a filter, see [0036] and [0307]), the collector channel, represented here figuratively, consisting of a receiving arm 3 with intake orifice 2 and an outlet arm 5 with outlet orifice 8. A gas stream 6 with aerosol particles enters the collector channel through the intake orifice and transits the particle trap 4. The particle trap may be an inertial impactor, such as a centrifugal inertial impactor or a bluff body impactor, or may be an electrostatic precipitator. The gas stream 7, depleted of particles, exits the collector channel 9 at the base of the module through outlet orifice 8. Aerosol particles accumulate as a mass or 
However, the combination of Ariessohn et al and Novosselov et al neither teaches nor fairly suggests a system for determining an amount of fungal particles in a building comprising both a means for dry denaturation of the fungal particles (which is a denaturation method (such as use of heat, IR- or UV- light) that does not include adding a liquid to the material to be denatured) and a means for wet denaturation of the sample (which is a denaturation method (such as using lytic enzymes) which includes adding a liquid to the material to be denatured. The at least one sample cuvette may also control a concentration of the sample liquid that comprises the fungal particles to increase a spore concentration for the measurement process to follow)(as claimed in claim 1). Furthermore, the combination of Ariessohn et al and Novosselov et al neither teaches nor fairly suggests means for producing a voltage change of the dry denaturised fungal particles (wherein  the voltage measurement means is based on changes in the electrical charge of the fungal particles, and it may be measured using widely known physical principles or methods (e.g. Faraday-electrolysis method, Millikans's oil-drop .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797